              1 HANSON BRIDGETT LLP
                NEAL L. WOLF, SBN 202129
              2 nwolf@hansonbridgett.com
                ANTHONY J. DUTRA, SBN 277706
              3 adutra@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone: (415) 777-3200
              5 Facsimile:  (415) 541-9366

              6 Proposed Attorneys for Debtor
                GALILEO LEARNING, LLC, a California
              7 Limited Liability Company

              8

              9                           UNITED STATES BANKRUPTCY COURT
             10                           NORTHERN DISTRICT OF CALIFORNIA
             11                                     OAKLAND DIVISION
             12

             13 In re                                            Case No.
             14 GALILEO LEARNING, LLC1, a California             Chapter 11
                Limited Liability Company,
             15                                                  DECLARATION OF GLEN E. TRIPP IN
                               Debtor.                           SUPPORT OF “FIRST DAY MOTIONS”
             16

             17

             18         I, Glen E. Tripp, hereby declare as follows:
             19         1.     I am an adult and am competent to make this Declaration.
             20         2.     I am the founder, chief executive officer, and sole manager of Debtors
             21 Galileo Learning, LLC (“Galileo”) and Galileo Learning Franchising LLC (“Franchising”

             22 and, together with Galileo, the “Debtors”). I am very familiar with the Debtors’ history,

             23 structure, business, day-to-day operations, and financial affairs.

             24         3.     I have served as the Debtors’ chief executive officer and sole manager
             25 since their formation.

             26

             27
                  1
             28    The last four digits of the Debtor’s federal tax identification number are 9453. The
                  mailing address for the Debtor is 1021 Third Street, Oakland, California 94607.

             Case: 20-40857     Doc# 13    Filed: 05/06/20   Entered: 05/06/20 18:35:39     Page 1 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1         4.     Except as otherwise indicated, the statements that I make in this

              2 Declaration are based upon (a) my personal knowledge of the Debtors’ history, structure,

              3 business, day-to-day operations, and financial affairs, (b) information that I have learned

              4 from a review of relevant documents and records, and/or (c) information that was

              5 supplied to me by other members of the Debtors’ management team.

              6         5.     I have been authorized to make and submit this Declaration on behalf of the

              7 Debtors.

              8         6.     If I am called to testify in these cases, I could and would testify competently

              9 to the matters set forth in this Declaration.

             10                                        BACKGROUND

             11         7.     Galileo has been in business since the Spring of 2002. It is a California

             12 limited liability company that maintains its home office in Oakland, California. Franchising

             13 was formed in October of 2019. Its home office, also, is in Oakland, California.

             14         8.     As Trustees of the Glen E. Tripp and Lauren S. Dutton Year 2003

             15 Revocable Trust, UTD November 20, 2003, my wife and I own 88.127% of the

             16 membership interests in Galileo. The other membership interests are owned by a

             17 number of different members.

             18         9.     Galileo is the sole member of Franchising. Franchising is, in effect, a

             19 “wholly-owned subsidiary” of Galileo.

             20         10.    Galileo is in the business of operating innovative and educational summer

             21 camps for pre-kindergarteners through tenth graders. In its 18 years of operation, it has

             22 invested more than $10 million in the development of more than 2,500 hours of unique

             23 curriculum offerings.

             24         11.    Since its inception, Galileo has served, in the aggregate, hundreds of

             25 thousands of campers.

             26         12.    In the 18 summers between the summer of 2002 and summer of 2019,

             27 Galileo has booked and provided some 523,000 camper weeks. Moreover, in each of

             28 those 18 summers, the number of camper weeks exceeded the prior year’s number.

             Case: 20-40857     Doc# 13    Filed: 05/06/20       -2-
                                                                Entered: 05/06/20 18:35:39   Page 2 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1         13.     Significantly, Galileo continued to grow through the recession years of 2008

              2 through 2012. Its camper weeks rose from 20,000 to 32,000 during that period of

              3 national economic stagnation.

              4         14.     In 2002, Galileo operated its camp at a single site in Palo Alto, California.

              5 In 2019, Galileo operated camps at 72 sites in California and Illinois.

              6         15.     Since its founding, Galileo has set aside a minimum of ten percent (10%) of

              7 its camper spots for scholarship recipients. It awarded more than 10,000 scholarships for

              8 the summer of 2019. Its plan for 2020, now dashed by the COVID pandemic, was to set

              9 aside 20% of its camper spots for scholarship recipients.

             10         16.     Since 2012, Galileo has been a Certified B Corporation.

             11         17.     Along the way, Galileo has received many accolades. It has received more

             12 than 30 “Best Camp” awards from various periodicals. In May 2017, Forbes named

             13 Galileo one of “America’s Top 25 Small Companies.” For 11 straight years, Galileo has

             14 been named in the Top 20 Best Places to Work (small business category) by the San

             15 Francisco Business Times. The Dean of Stanford University’s School of Education

             16 recently completed a three-year research project studying Galileo’s impact on students’

             17 mindsets, finding that the more exposure children have to Galileo, the more persistent

             18 they are in the face of failure and the more willing they are to tackle challenging and

             19 novel tasks.

             20         18.     Moreover, during these years, it has “partnered” with such prestigious

             21 organizations as The Tech Interactive, the California Academy of Sciences, and Teach

             22 for America.

             23               EVENTS LEADING TO THE COMMENCEMENT OF THESE CASES

             24         19.     In September of 2019, Galileo began preparing for an expected 2020

             25 enrollment of 45,000 children, covering approximately 89,000 “camper weeks” (on

             26 average, two weeks per child) on 70 campuses located in three states -- California,

             27 Illinois, and Colorado.

             28         20.     In April of this year, due to the previously unimaginable onset of the COVID

             Case: 20-40857     Doc# 13    Filed: 05/06/20     -3-
                                                              Entered: 05/06/20 18:35:39     Page 3 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1 pandemic, everything stopped. The uncertain duration of the pandemic and government-

              2 issued “shelter-in-place” orders, and the need of its customer families to plan to make

              3 reliable arrangements for Summer child care, effectively compelled Galileo to cancel all

              4 of this Summer’s programs. By then, some 10,585 families (the “Customer/Creditors”)

              5 had paid, in the aggregate, approximately $11,636,780 (“2020 Camp Revenue”) in

              6 “tuition” for this Summer’s programs. The 2020 Camp Revenue figure represents about

              7 one-third of the expected 2020 revenue for which Galileo had been planning.

              8 Customarily, two-thirds of Galileo’s revenue comes in between March and July of each

              9 year.

             10         21.    For Galileo and its customers, the COVID pandemic could not have been

             11 more badly timed. Regrettably, at the time of cancellation of the 2020 camp season, in

             12 accordance with its customary and time-proven business plan, Galileo had spent a large

             13 percentage of the collected tuition on wages for approximately 140 employees, rent for

             14 two offices and a large, 32,000 square foot warehouse, educational supplies and

             15 equipment, and other items that would be distributed to campers or otherwise used

             16 during the anticipated Summer programs. As a result of the truncated business season

             17 and, in particular, the timing of the arrival of the COVID pandemic, Galileo could not

             18 provide full refunds to its Customer/Creditors. Indeed, the payment of even large-

             19 percentage, partial refunds to Customer/Creditors would have driven Galileo out of

             20 business.

             21         22.    On April 23, 2020, in the United States District Court for the Northern

             22 District of California, one of the Customer/Creditors filed a class action lawsuit (“Class

             23 Action”), designated Case Number 3:20-cv-02807-JCS, against Galileo, Franchising, and

             24 me, seeking alleged damages of $20,000,000. I understand that the current deadline for

             25 answering or otherwise pleading to the Complaint filed in the Class Action is May 19,

             26 2020.

             27         23.    I understand also that a number of complaints by Customer/Creditors have

             28 been lodged with the offices of the Attorneys General of the States of California and

             Case: 20-40857     Doc# 13    Filed: 05/06/20    -4-
                                                             Entered: 05/06/20 18:35:39     Page 4 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1 Illinois.

              2                                    FIRST DAY MOTIONS

              3              DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS
                       AUTHORIZING USE OF CASH COLLATERAL; (B) GRANTING ADEQUATE
              4           PROTECTION; (C) SCHEDULING A FINAL HEARING PURSUANT
                       TO BANKRUPTCY RULE 4001(b); AND (D) GRANTING RELATED RELIEF
              5

              6         24.    On or about April 21, 2020, Galileo obtained a $500,000 “Secured Disaster

              7 Loan” (“SDL”) from the United States Small Business Administration (“SBA”). The loan

              8 bears an annual interest rate of 3.75% and is payable in three hundred forty-eight (348)

              9 equal monthly installments of principal and interest to be paid over a thirty (30) year

             10 period, with payments to commence one year from the date of the Promissory Note, on

             11 April 21, 2021.

             12         25.    The SDL is secured under a “Security Agreement,” which provides for a

             13 pledge of, among other described collateral, “… all tangible and intangible personal

             14 property (“Collateral”), including, but not limited to: … (h) deposit accounts…”

             15         26.    To date, to the best of Galileo’s knowledge, after due and proper inquiry

             16 and investigation on the part of Galileo (including two UCC searches), the SBA has taken

             17 no steps to perfect its security interest in the Debtor’s deposit accounts. The SBA has

             18 not requested that Galileo or its bank, the California Bank of Commerce, enter into a

             19 deposit account control agreement (“DACA”). Moreover, the SBA has filed no Uniform

             20 Commercial Code financing statements for the purpose of perfecting its security interest.

             21         27.    Galileo currently holds the aggregate amount of approximately $6,244,000

             22 in its various deposit accounts, including certain restricted funds obtained through an

             23 April 13, 2020, $2,539,805 Paycheck Protection Plan loan (“PPP Loan”) administered by

             24 the SBA and implemented through the Coronavirus Aid, Relief, and Economic Security

             25 Act (the “CARES Act”). The PPP Loan, which was funded by the California Bank of

             26 Commerce, is unsecured and, if certain conditions are met, wholly or partially forgivable.

             27         28.    After consultation with those members of my management team who are

             28 charged with the primary responsibility for managing cash and making financial

             Case: 20-40857     Doc# 13   Filed: 05/06/20    -5-
                                                            Entered: 05/06/20 18:35:39     Page 5 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1 projections, I believe that it is highly unlikely that Galileo’s aggregate cash deposit

              2 account balances will drop below the $500,000 level within the next six (6) months.

              3         29.    Moreover, the total value of the SBA’s Collateral (if one takes into account

              4 “enterprise value” and includes the value of such tangible and intangible assets as cash,

              5 accounts receivable, prepaids, inventory, trade secrets, curriculum, and customer lists) is

              6 greater than $10,000,000, which provides the SBA with an “equity cushion” of greater

              7 than $9,500,000 with respect to its $500,000 loan. In short, the value of the Collateral is

              8 at a minimum, fifteen (15) to twenty (20) times greater than the SDL.

              9         30.    If the Debtor is shut down for even a short time because it is denied the use

             10 of cash collateral, many of its employees (who depend upon their paychecks to support

             11 themselves and their families) will depart, some or all of its proposed bankruptcy

             12 professionals will cease working on the case, and the Debtors’ reorganization effort will

             13 be seriously jeopardized, if not permanently shut down.

             14         31.    The Debtor has a pressing need for the immediate use of Cash Collateral

             15 (as defined below) to continue operating as a going concern (including funding its day-to-

             16 day operations which includes payroll, vendors, and the costs of this Chapter 11 Case),

             17 minimize disruption, rebut any skepticism regarding the Debtor’s ability to operate as a

             18 going-concern and stabilize business operations in response to this Chapter 11 Case. In

             19 the absence of the immediate use of the Cash Collateral, serious and irreparable harm to

             20 the Debtor and its estate will occur and impair the Debtor’s efforts to reorganize.

             21       MOTION OF DEBTOR FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
                  AUTHORIZING CONTINUED USE OF THE DEBTOR’S EXISTING BANK ACCOUNTS
             22     AND BUSINESS FORMS; (II) WAIVING CERTAIN UNITED STATES TRUSTEE
                            REQUIREMENTS; AND (III) GRANTING RELATED RELIEF
             23

             24         32.    I have reviewed the Motion that is referenced immediately above.
             25         33.    The statements of fact that are made therein are true and accurate.
             26        MOTION OF DEBTOR GALILEO LEARNING, LLC FOR ENTRY OF ORDER
                        APPROVING SETTLEMENT WITH CERTAIN CUSTOMER/CREDITORS
             27
                        34.    Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure
             28

             Case: 20-40857     Doc# 13    Filed: 05/06/20    -6-
                                                             Entered: 05/06/20 18:35:39      Page 6 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1 (“FRBP”), Galileo has requested that the Court enter an order approving proposed

              2 settlements (“Proposed Settlements” and, with respect to any individual proposed

              3 settlement, a “Proposed Settlement”) with Customer/Creditors. Under the Proposed

              4 Settlements, those Customer/Creditors who choose to do so, may elect to receive one of

              5 two benefit packages in exchange for their claims.

              6         35.    The two options that would be made available to Customer/Creditors as

              7 part of the Proposed Settlements are as follows: Option 1 (the “110% Credit Option”).

              8 For the next five (5) years, Customer/Creditors may elect to apply a credit equal to one

              9 hundred ten percent (110%) of the amount of their prepetition claims to the purchase of

             10 (a) any “virtual,” “on-line” camp programs (the “Virtual Programs”) that Galileo is currently

             11 developing and expects to roll out within the next two weeks, or (b) any other Galileo

             12 programs, whether such programs are virtual or not. The Virtual Programs that will

             13 shortly be offered by Galileo will include not only virtual one-week camps, but one-hour,

             14 online, classes led by Galileo instructors. Customer/Creditors that elect this option may

             15 transfer the credit to other parties, including relatives and friends. Option 2 (the “50%

             16 Discount Coupon Option”). Customer/Creditors may elect to receive a five (5) year,

             17 fifty percent (50%) off “coupon” for any Galileo product or products, including but not

             18 limited to Virtual Programs. This 50%-off coupon may be used by and for any and all

             19 siblings within the family.

             20         36.    A Customer/Creditor who wishes to avail herself or himself of one of these

             21 options must elect to do so within thirty (30) days of receipt of notice of entry of the Order,

             22 so that Galileo will know not merely the number and size of the Customer/Creditor class,

             23 but the value of outstanding credits and coupons, in developing its plan of reorganization

             24 and preparing its disclosure statement.

             25         37.    The 110% Credit Option is utterly consistent with Galileo’s credit policy.

             26 Subject to availability, since the 2019 camp season, Galileo’s customers have been

             27 afforded, without penalty, the right to trade one product (camp, camp week, or camp site)

             28 for another. The only aspect of the first option that is unique or different is the 110%

             Case: 20-40857     Doc# 13       Filed: 05/06/20    -7-
                                                                Entered: 05/06/20 18:35:39   Page 7 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1 feature.

              2         38.      Among the benefits to Customer/Creditors are the following:

              3                  A.    The Proposed Settlement is utterly voluntary. No Customer/Creditor

              4 is required to avail himself or herself of either option. She or he may elect instead to file

              5 a proof of claim and await the resolution of the chapter 11 process.

              6                  B.    The Proposed Settlement offers an immediate resolution of the

              7 chapter 11 case to Customer/Creditors, many of whom have relatively small claims.

              8 Indeed, the claims of Customer/Creditors average about $1,100 per Customer/Creditor.

              9                  C.    The “virtual,” “on-line” camp programs that Galileo is currently

             10 developing will be made available within the next two weeks, while shelter-in-place

             11 restrictions remain in full force, parents are working (if at all) at home, and parents are

             12 desperately seeking to involve their children in productive, educational, and creative

             13 activities.

             14                  D.    Customer/Creditors may use their 110% credits at any time within

             15 the next five years, on any products offered by Galileo. They may allocate those credits

             16 among different products.

             17                  E.    Customer/Creditors that elect the 110% Credit Option may transfer

             18 the credit to other parties, including relatives and friends.

             19                  F.    Customer/Creditors that elect the second option may use the 50%-

             20 discount coupon as many times as they like, for as many products as they like, and for as

             21 many siblings as they like.

             22                  G.    The 50% Discount Coupon Option could potentially be worth many

             23 times the amount of a Customer/Creditor’s prepetition claim.

             24         39.      Among the benefits to the Estate are the following:

             25                  A.    The election by Customer/Creditors to use these credits or discount

             26 coupons will reduce the aggregate amount of claims against the Estate, thereby leaving a

             27 greater percentage of the Estate for non-electing Customer/Creditors and other creditors

             28 of the Estate.

             Case: 20-40857      Doc# 13    Filed: 05/06/20    -8-
                                                              Entered: 05/06/20 18:35:39    Page 8 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
              1                B.     The election by a Customer/Creditor to avail herself or himself of the

              2 110% Credit Option will produce essentially no marginal cost to the Estate. Galileo will

              3 be offering the same products to its customers, at essentially the same cost to Galileo,

              4 regardless of the number of Customer/Creditors who elect to avail themselves of those

              5 products through the use of credits.

              6                C.     The marginal cost to Galileo of an election by a Customer/Creditor to

              7 avail himself or herself of the 50% Discount Coupon Option also will be covered.

              8                D.     The ability of Galileo, at this unprecedented and economically

              9 perilous time, to introduce and offer its innovative, new line of products, the Virtual

             10 Programs, to customers is likely to foster goodwill and enhance the Galileo brand.

             11                E.     Similarly, while the Proposed Settlements may not restore all of the

             12 goodwill that Galileo has lost as a result of its inability to immediately pay cash refunds,

             13 Galileo’s offering of a 110% credit or 50% discount coupon to Customer/Creditors will

             14 help to restore at least some of the goodwill that has been lost during the past two

             15 months.

             16    MOTION OF DEBTOR FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
                     DEBTOR TO (A) PAY PREPETITION WAGES, SALARIES, COMPENSATION,
             17     REIMBURSABLE EXPENSES, AND OTHER OBLIGATIONS ON ACCOUNT OF
                   COMPENSATION AND BENEFITS PROGRAMS, (B) CONTINUE COMPENSATION
             18
                    AND BENEFITS, PROGRAMS, (C) PAY INDEPENDENT CONTRACTOR FEES
             19           AND COMMISSIONS, AND (III) GRANTING RELATED RELIEF

             20
                        40.    I have reviewed the Motion that is referenced immediately above.
             21
                        41.    The statements of fact that are made therein are true and accurate.
             22

             23

             24

             25

             26

             27

             28

             Case: 20-40857     Doc# 13    Filed: 05/06/20    -9-
                                                             Entered: 05/06/20 18:35:39     Page 9 of
16515572.1                    DECLARATION OF GLENN E.10
                                                     TRIPP IN SUPPORT OF “FIRST DAY MOTIONS”
Case: 20-40857   Doc# 13   Filed: 05/06/20 Entered: 05/06/20 18:35:39   Page 10 of
                                         10
